ORDER

PER CURIAM.
AND NOW, this 17th day of April, 2001, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 21, 2001, it is hereby
ORDERED that ALLEN R. WASHINGTON, be and he is SUSPENDED from the Bar of this Commonwealth for a period of six (6) months to run consecutive to the prior three (3) year suspension imposed at No. 310, Disciplinary Docket No. 3, on March 20, 1997, and he shall comply with all the provisions of Rule 217 Pa. R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.